2016 UT App 95



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                           Appellee,
                               v.
                        JESSE A. SAENZ,
                          Appellant.

                    Memorandum Decision
                      No. 20141148-CA
                     Filed May 12, 2016

           Eighth District Court, Vernal Department
              The Honorable Clark A. McClellan
                         No. 121800390

          Colleen K. Coebergh, Attorney for Appellant
         Sean D. Reyes and Lindsey Wheeler, Attorneys
                         for Appellee

    SENIOR JUDGE PAMELA T. GREENWOOD authored this
 Memorandum Decision, in which JUDGES STEPHEN L. ROTH and
          MICHELE M. CHRISTIANSEN concurred.1

GREENWOOD, Senior Judge:

¶1    Jesse Saenz appeals his sentence, arguing that the trial
court abused its discretion when it denied his motion to
withdraw his guilty plea, which he filed after imposition of
sentence. We affirm.

¶2     Saenz followed H.M. after they both got off a bus; broke
her cell phone as she was dialing 911; and brutally beat, raped,


1. Senior Judge Pamela T. Greenwood sat by special assignment
as authorized by law. See generally Utah R. Jud. Admin. 11-
201(6).
                          State v. Saenz


and sodomized her after dragging her by the hair across the
street behind some bushes. Bystanders heard H.M. screaming—
despite Saenz’s warning that he would kill her if she screamed—
and called the police. Saenz stopped his attack only when he saw
officers and then attempted to flee the scene. Saenz was
apprehended and charged with aggravated sexual assault, object
rape, forcible sodomy, forcible sexual abuse with injury, and
aggravated kidnapping, along with several lesser charges. The
State agreed to drop all but one of the charges and to
recommend a 15-year-to-life prison sentence in exchange for
Saenz pleading guilty to one count of aggravated sexual assault.
At the plea hearing, Saenz pleaded guilty as agreed, and the
State recommended a sentence of 15-years-to-life.

¶3      At sentencing, Saenz confirmed his guilty plea and the
State recommended the agreed upon 15-years-to-life sentence.
But the prosecutor drew the district court’s attention to Saenz’s
two prior juvenile court adjudications for sexual assault and to
section 76-3-407 of the Utah Code, which authorizes a district
court to enhance penalties for repeat sex offenders. See Utah
Code Ann. § 76-3-407(2) (LexisNexis 2012). The prosecutor urged
‚the *court+ . . . to consider that [section] when examining this
case.‛ Saenz’s victim, H.M., also addressed the court. She stated
that she had ‚experienced the most cruel, vicious evil that there
is in the world‛ and asked the court to ‚give *Saenz+ the
maximum.‛ The district court then asked Saenz if there was
‚any reason‛ why it ‚shouldn’t pronounce sentence at this
time.‛ His counsel responded, ‚There’s not, your Honor.‛ The
court noted that the minimum punishment for aggravated
sexual assault is 15-years-to-life but determined that under
section 76-3-407 it could impose an additional ten years because
of the two juvenile court adjudications. Accordingly, it sentenced
Saenz to 25-years-to-life.

¶4     One week after sentencing, Saenz petitioned the district
court to correct his sentence and to allow him to withdraw his



20141148-CA                     2               2016 UT App 95
                          State v. Saenz


guilty plea. He argued that a juvenile court adjudication is not a
‚conviction‛ for purposes of sentencing enhancements under
section 76-3-407 of the Utah Code, and that the State breached
the plea agreement when it argued that the district court should
consider sentencing enhancements for his prior juvenile
adjudications. The State agreed that Saenz’s prior juvenile
adjudications could not support enhancement under section 76-
3-407, but maintained that it did not breach its agreement in
bringing section 76-3-407 to the district court’s attention. At a
subsequent hearing, the district court determined that Saenz’s
sentence was improperly enhanced and amended it to reflect the
15-years-to-life sentence that Saenz had bargained for and that
the State had agreed to recommend. It denied Saenz’s request to
withdraw his guilty plea because, even if the prosecutor had
breached the plea agreement, the court ‚did not believe
[that] . . . the outcome would be any different‛ and because
‚what ultimately happen*ed+ here is exactly what would have
happened anyway.‛

¶5     On appeal, Saenz asks this court to vacate the district
court’s order denying his motion to withdraw his guilty plea,
arguing that the denial was an abuse of discretion because the
State breached its plea agreement. In response, the State argues
that the district court ‚lacked jurisdiction to allow *Saenz+ to
withdraw his guilty plea‛ because ‚he moved to withdraw his
plea after sentence was announced.‛ We agree with the State.

¶6     A motion to withdraw a guilty plea is untimely if made
after sentence is announced; this is a jurisdictional bar. Utah
Code Ann. § 77-13-6(2)(b) (LexisNexis 2012) (‚A request to
withdraw a plea of guilty or no contest . . . shall be made by
motion before sentence is announced.‛); State v. Ott, 2010 UT 1,
¶ 18, 247 P.3d 344 (‚[F]ailure to withdraw a guilty plea within
the time frame dictated by section 77-13-6 deprives the trial court
and appellate courts of jurisdiction to review the validity of the
plea.‛ (alteration in original)); State v. Taufui, 2015 UT App 118,



20141148-CA                     3                2016 UT App 95
                          State v. Saenz


¶ 8, 350 P.3d 631 (‚‘*S+ection 77-13-6(2)(b) is indeed
jurisdictional.’‛ (citation omitted)). And ‚failure to comply with
[section 77-13-6’s+ requirements extinguishes a defendant’s right
to challenge the validity of the guilty plea on appeal.‛ Grimmett
v. State, 2007 UT 11, ¶ 8, 152 P.3d 306 (citation and internal
quotation marks omitted); see State v. Mardoniz-Rosado, 2014 UT
App 128, ¶¶ 5–6, 328 P.3d 864. As a consequence, a
postsentencing challenge to a guilty plea must be brought under
Utah’s Post-Conviction Remedies Act (PCRA). Taufui, 2015 UT
App 118, ¶ 8 (‚If a motion to withdraw a plea is not made before
sentencing, [a]ny challenge to a guilty plea . . . shall be pursued
under . . . [the] Post-Conviction Remedies Act.‛ (alterations and
omissions in original) (citations and internal quotation marks
omitted)); see also State v. Nicholls, 2006 UT 76, ¶¶ 6–7, 148 P.3d
990. Here, because Saenz made his motion to withdraw his plea
after sentencing, the district court did not have jurisdiction to
consider it.

¶7     Furthermore, ‚when a plea agreement is breached by the
prosecutor, the proper remedy is either specific performance of
the plea agreement or withdrawal of the guilty plea[,] both at the
discretion of the trial judge.‛ State v. Smit, 2004 UT App 222,
¶ 17, 95 P.3d 1203. The district court in effect granted Saenz the
only     alternative    remedy      available   to   him—specific
performance—by resentencing him without the prior-conviction
enhancements to the 15-years-to-life he had bargained for. Thus,
the district court did not abuse its discretion when it imposed on
Saenz the sentence he had agreed to.

¶8     Despite the untimeliness of Saenz’s motion to withdraw
his plea, however, the district court had the authority to
‚correct an illegal sentence . . . at any time.‛ Utah R. Crim. P.
22(e). Saenz’s enhanced sentence was illegal because the
enhancement statute did not apply to his juvenile court
adjudications. See Utah Code Ann. § 78A-6-116(2) (LexisNexis
2012) (‚An adjudication . . . is not considered a conviction of a



20141148-CA                     4                2016 UT App 95
                             State v. Saenz


crime . . . .‛); see also State v. Yazzie, 2009 UT 14, ¶ 13, 203 P.3d 984
(‚[An illegal sentence is] . . . a sentence which the judgment of
conviction did not authorize.‛ (alteration in original) (citation
and internal quotation marks omitted)). The district court did—
as it ought to have done—correct the illegal sentence it had
erroneously imposed when it amended Saenz’s sentence from
25-years-to-life to 15-years-to-life.

¶9    The district court did not have jurisdiction to consider
Saenz’s motion to withdraw his guilty plea; it did, however,
appropriately correct Saenz’s sentence after its illegality was
brought to the court’s attention. By doing so, the district court
provided Saenz with the only remedy available for an alleged
breach of the plea agreement. Accordingly, we affirm.




20141148-CA                        5                  2016 UT App 95